EXHIBIT 99-1 FEDERAL INSURANCE COMPANY Endorsement No.: 5Bond Bond Number: NAME OF ASSURED: JNL SERIES TRUST DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 1 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on July 9, 2012. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: September 20, 2012 ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 6Bond Bond Number: 81899936 NAME OF ASSURED: JNL SERIES TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: JNL Series Trust JNL Variable Fund, LLC JNL Investors Series Trust JNL Strategic Income Fund LLC This Endorsement applies to loss discovered after 12:01 a.m. on July 9, 2012. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: September 20, 2012 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1
